Citation Nr: 1403621	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 






INTRODUCTION

The Veteran had active service in the United States Marine Corps from December 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in Muskogee, Oklahoma.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The Veteran was scheduled for, but did not attend, a Travel Board hearing in November 2011 at the Muskogee, Oklahoma RO. As he did not file a timely request to reschedule, his hearing request is considered withdrawn.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has exhibited at least some symptoms of PTSD and has had several psychiatric hospitalizations since his last VA examination in March 2010, when PTSD was not diagnosed.  Given the Veteran's verified combat service and the Board's awareness of outstanding VA records pertinent to the Veteran's appeal, the Board has determined that the Veteran's appeal should be remanded for a new VA examination.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records from South Central VA Health Care Network, VA Sierra Nevada Health Care System, and VA Southern Nevada Healthcare System from March 2010 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes supports his claims.

2.  After obtaining the above VA records, to the extent available, then schedule the Veteran for a comprehensive VA psychiatry examination to determine whether or not the Veteran has a current psychiatric disability to include PTSD.  Regarding the results of the psychiatric examination, if the Veteran is found to have a current diagnosis of a psychiatric disability it is asked if it is at least as likely as not (50 percent probability or greater) that the Veteran's current psychiatric disability diagnosis had causal origins in service as a result of the Veteran's verified combat service.  A rationale must accompany any conclusion reached in the examination report (a mere statement regarding the lack of contemporaneous documentation of psychiatric difficulties at the time of in-service trauma is not a sufficient rationale).    

3.  Following the above-directed development, re-adjudicate the Veteran's claim, to include consideration of service connection for all psychiatric diagnoses.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



